McDONALD, J.,
dissenting.
We granted a writ of certiorari in this case to decide whether a party to a contract that provides for arbitration may pursue an immediate appeal when a circuit court denies its motion to compel arbitration.
The Respondents argue that the answer is “no.” In their brief and at oral argument before this Court, that answer rested in large part on two propositions: (1) that a code revision bill covertly effected a substantive change in a key legislative policy underlying the Maryland Uniform Arbitration Act; and (2) that, in any event, this Court has already decided the question in their favor in two recent cases—Addison v. Lochearn Nursing Home, LLC, 411 Md. 251, 983 A.2d 138 (2009) and Schuele v. Case Handyman and Remodeling Services, LLC, 412 Md. 555, 989 A.2d 210 (2010).
The Majority opinion rejects both of those propositions— correctly, in my view. However, the Majority opinion then outlines an alternative theory — quite at odds with the argument of Respondents — to reach the same result. For the reasons explained below, that alternative theory is inconsistent with the General Assembly’s intent when it enacted and later recodified the Maryland Uniform Arbitration Act. Accordingly, the answer the Majority opinion reaches is a mistake.
To understand, a little history is necessary.

1956 Uniform Arbitration Act

The Uniform Arbitration Act was a model law developed by the National Conference of Commissioners on Uniform State Laws (“Uniform Law Commissioners”). The 1956 version of *480the Act1 — the version ultimately adopted by the Maryland General Assembly — was drafted by a special committee of the Uniform Law Commissioners. The general policy of the Act was to favor the referral of disputes to arbitration, particularly when the disputing parties had previously agreed to do so. See 7-IA Uniform Laws Annotated (2009) at 100 (Prefatory Note).
To further this policy favoring alternative dispute resolution via arbitration, the Act provided for an immediate appeal if a trial court refused to compel a party to participate in arbitration. Section 19 of the Uniform Act provided, in pertinent part-
ía) An appeal may be taken from:
(1) An order denying an application to compel arbitration made under Section 2;
(b) The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.
Uniform Arbitration Act (1956), § 19. The reference to “Section 2” in (a)(1) makes clear that the Act contemplated immediate appeals of orders in pending court proceedings, as Section 2 required that applications to compel arbitration be filed in a related court proceeding when such a proceeding existed and the court had jurisdiction to consider applications to compel arbitration. See Uniform Arbitration Act (1956), § 2(c). Thus, under the Act, if a party in a pending court proceeding moved to compel arbitration pursuant to an alleged pre-dispute arbitration agreement and the court denied that *481motion, that party had a right to immediately appeal that order.
This understanding of the Uniform Arbitration Act is also reflected in other contemporary writings of the drafters of the Act. Shortly after the Act was adopted by the Uniform Law Commissioners, the Chairman of the Commissioners wrote a law review article about how it worked. M. Pirsig, The New Uniform Arbitration Act, 11 Bus. Law. 44 (1955-56). In that article, he described the appeal provision of the Uniform Act:
Appeals likewise are commonly neglected in arbitration statutes. Under the new act, the applicable orders are specifically designated and are confined to those final in nature, such as orders denying motions to compel arbitration or granting motions to stay arbitration. Orders directing, or refusing to stay, arbitration are not appealable, but the point at issue can be raised on appeal from an order confirming the award should one be rendered.
Id. at 51 (emphasis added) (internal footnote omitted). Other commentators likewise noted that a denial of a motion to compel arbitration would be immediately appealable under the model law — a drafting decision that was part of the Act’s policy favoring arbitration when an agreement between the parties provided for arbitration. See, e.g., S. Gotshal, Arbitration and the Lawyer’s Place in the Business Community, 11 Bus. Law. 52, 54 (1955-56).2
As is evident from the material quoted above, the authors of the Uniform Act considered the immediate appealability of a denial of a motion to compel arbitration to be perfectly *482consistent with a final judgment rule. Indeed, the Prefatory Note to the 1956 Uniform Act explained that “[t]he section on Appeals is intended to remove doubts as to what orders are appealable and to limit appeals prior to judgment to those instances where the element of finality is present.” 7-IA Uniform Laws Annotated (2009) at 100 (Prefatory Note).
The logic of the Uniform Act’s provision on appeals is straightforward. If the public policy expressed in the Uniform Act favors arbitration of disputes, that policy is likely to be frustrated unless an immediate appeal from a lower court decision denying arbitration is available. By definition, arbitration is an alternative to dispute resolution through litigation in the courts; if a party to an arbitration agreement must fully litigate the dispute judicially before that party can obtain appellate review of a decision denying an obligation to arbitrate, the benefits of resort to alternative dispute resolution are moot. See 21 Williston on Contracts § 57:61 (4th ed. 2013) (noting that an appeal of an order denying a motion to compel arbitration is immediately appealable under both the Uniform Arbitration Act and the Federal Arbitration Act).
The Uniform Arbitration Act, or substantially similar legislation, has been adopted in 49 jurisdictions. See 7-IA Uniform Laws Annotated 2 (2009 & 2013 Cum. Supp.).

1965 Maryland Uniform Arbitration Act

The Maryland General Assembly adopted the text of the Uniform Arbitration Act (1956) virtually verbatim in 1965. Chapter 231, Laws of Maryland 1965. In particular, the Legislature adopted the provision of the Uniform Act concerning appeals that allowed for immediate appeals of orders denying motions to compel arbitration. See Maryland Code, Article 7, § 18 (1968 Repl. Vol.). As indicated above, the Respondents in this case concede that the original enactment of the Maryland Uniform Arbitration Act provided for an immediate appeal of such an order.
1973 Code Revision — the new Courts & Judicial Proceedings Article
In 1973, the General Assembly, in one of the first episodes of the code revision saga in Maryland, created the Courts & *483Judicial Proceedings Article (“CJ”) and incorporated the Maryland Uniform Arbitration Act as part of that article. Chapter 2, First Special Session, Laws of Maryland 1973. As is the general rule in modern code revision, the purpose of the revision was to make changes in the form and style, not the substance, of the statutory law. See A. Wilner, Blame it on Nero: Code Creation and Revision in Maryland (February 14, 1994), available through the Archives of Maryland Online at <http://www.aomol.net/megafile/msa/speccol/sc2900/sc2908/ html/history.html>. In a contemporary law review article describing the creation of the Courts & Judicial Proceedings Article, the director of the code revision effort confirmed that its purpose was to “clarify[] the logical relationship among code provisions related to the judicial system, while avoiding any substantive change in these provisions____” See W.H. Adkins, II, Code Revision in Maryland: the Courts and Judicial Proceedings Article, 34 Md. L. Rev. 7, 9 (1974).
In the code revision process, most of the Maryland Uniform Arbitration Act became Subtitle 2 of Title 3 of the new article. But the appeal provision of the Maryland Uniform Arbitration Act — former Article 7, § 18 — was subsumed into Title 12 of the new article, which consolidated provisions concerning appeals. In reports and notes appended to the bill, the revisors made clear that the elimination of former Article 7, § 18 was not intended to effect a substantive restriction on the appealability of orders relating to arbitration.
For example, in their report explaining the incorporation of the Maryland Uniform Arbitration Act, the revisors stated:
The provisions of Art. 7, § 18 dealing with appeals are proposed for repeal because they are covered by Title 12 of the Courts Article. This subtitle contains no substantive changes. All provisions are reorganized to conform to the style of the Courts and other correlating articles.
Report No. 3F of the Governor’s Commission to Revise the Annotated Code (July 16, 1973) at 27 (emphasis added). In another report concerning Title 12 of the new article, the revisors reiterated that former Article 7, § 18 was one of *484several statutes now subsumed into the new Courts & Judicial Proceedings § 12-301 — the final judgment rule. See Report No. 3B of the Governor’s Commission to Revise the Annotated Code (September 21, 1972) at 4. The revisors explained that the purpose of eliminating a number of special statutory appeal provisions was not to limit appeal rights under those statutes but to eliminate a “trap for ... unwary” drafters of future legislation.3 In the Revisor’s Note to Title 12 of the Courts & Judicial Proceedings Article, the revisors indicated that the elimination of former Article 7, § 18, as well as special appeal provisions in other statutes, was not intended to restrict existing appeal rights, but rather to incorporate them through “broad general language ... unless the legislature expressly decides to deny them.” Chapter 2, First Special Session, Laws of Maryland 1973 at 355 (emphasis added). The revisors specifically identified only one provision of former Article 7, § 18 that might authorize an appeal from an interlocutory judgment and included that provision in new C J § 12-303 concerning permissible interlocutory appeals; the revision clearly treated the remaining appeal provisions— including that pertaining to orders denying motions to compel arbitration — as final judgments. Id. at 358-59.4
*485Nothing in the revisors’ notes, reports, or other contemporary legislative materials suggested that the code revision bill would limit appeal rights previously granted or, in particular, eliminate an existing appeal right under the Maryland Uniform Arbitration Act. Indeed, in certain respects, the catchall language of CJ § 12-301 expanded appeal rights with respect to some matters related to arbitration. See Litton Bionetics, Inc. v. Glen Construc. Co., 292 Md. 34, 39-42, 437 A.2d 208 (1981) (order concerning consolidation of two arbitration proceedings appealable as a final judgment under CJ § 12-301).
The Respondents ignore the contemporary legislative history and argue that the code revision bill silently reversed the legislative policy expressed in the original enactment of the Maryland Uniform Arbitration Act favoring such appeals. The Majority opinion correctly rejects the argument that the code revision committee was effecting a covert change in the right to appeal a denial of a motion to compel arbitration. See Majority op. at pp. 473-75, 82 A.3d at 876-77.

The Regina Case

In 1989, the Court of Special Appeals had occasion to review the legislative history of the Maryland Uniform Arbitration Act and, unsurprisingly, concluded that a denial of a motion to compel arbitration would be immediately appealable as a final order under CJ § 12-301. Regina Construc. Corp. v. Envirmech Contracting Corp., 80 Md.App. 662, 565 A.2d 693 (1989) (Wilner, J.). In that case, a subcontractor in a construction project sued the general contractor to enforce an alleged commitment of the general contractor to provide financial assistance to the subcontractor in connection with the project. The general contractor sought to have the action dismissed or *486stayed on the ground that the parties’ contract provided for the referral of disputes to arbitration.5
On behalf of the intermediate appellate court, Judge Wilner reviewed the original enactment of the Maryland Uniform Arbitration Act, including its provision for an immediate appeal, and the subsequent code revision. He concluded:
In enacting the Courts and Judicial Proceedings Article, the General Assembly seemed to accept the notion that an order denying a petition or application to compel arbitration was immediately appealable, and indeed appeared to believe that it was appealable as a final judgment ...
80 Md.App. at 670, 565 A.2d 693. Accordingly, the court held that the matter was properly before it as a final judgment under CJ § 12-301,6 and went on to address the merits of the appeal.
Judge Wilner’s analysis in Regina is true to the purpose of the Maryland Uniform Arbitration Act, true to the function of *487code revision, and straightforward in its logic. It provides a clear answer to the question on which we granted certiorari in this case.7
But it is sometimes the case that one loses sight of a cogent answer to one question when a related question demands a more complex analysis. Over the years, a parallel body of case law has developed, largely in the Court of Special Appeals, that analyzes the appealability of decisions concerning arbitration clauses, including motions to compel arbitration, from a different perspective. In my view, the intermediate appellate court arrived at the correct answer in those cases, although by a more convoluted route than the court in Regina. Subsequent case law takes an alternative tack

Town of Chesapeake Beach

The case that spawned much of the later case law was Town of Chesapeake Beach v. Pessoa Construc. Co., 330 Md. 744, 625 A.2d 1014 (1993). Unlike the instant case or Regina, Town of Chesapeake Beach did not involve a denial of a motion to compel arbitration. Rather, it concerned a denial of a petition to stay arbitration — a less favored order under the Uniform Arbitration Act. This Court concluded that an appeal of such an order in that case was viable because a circuit court could have designated it as a final judgment under Rule 2-602, and therefore an appellate court could properly enter a final judgment pursuant to Rule 8-602(e)(l)8; alternatively, the appeal would be proper under the collateral order doctrine.9 *488The Court did not cite or discuss Regina, perhaps because Regina did not concern denial of a motion to stay arbitration, although nothing in the Town of Chesapeake Beach decision is inconsistent with Regina.
Even though Town of Chesapeake Beach did not involve an order denying a motion to compel arbitration, it is an important decision for our purposes. Subsequent appellate decisions have relied on its holding and rationale to conclude that an order denying a motion to compel arbitration may be certified as final under Rule 2-602 and Rule 8-602(e), seemingly on the assumption that such an order is not a final judgment under CJ § 12-301. But, until the instant case, Maryland courts have not revisited that assumption.

Application of Town of Chesapeake Beach to orders denying motions to compel

In 2002, the Court of Special Appeals applied the reasoning of Town of Chesapeake Beach in a case involving an appeal of a denial of a motion to compel arbitration to find the order immediately appealable. NRT Mid-Atlantic, Inc. v. Innovative Properties, Inc., 144 Md.App. 263, 797 A.2d 824 (2002). Seemingly unaware of Judge Wilner’s analysis in Regina and citing Town of Chesapeake Beach, the court appeared to assume that the order before it was an interlocutory order (like the order in Town of Chesapeake Beach) that an appellate court had discretion to certify as final under Rule 8-602(e)(1). 144 Md.App. at 273-79, 797 A.2d 824. The court neither cited nor distinguished its own prior decision in Regina, which provided a more straightforward rationale for reaching the same result — i.e., for holding that the order denying a motion to compel arbitration is immediately appeal-able.
The Court of Special Appeals continued to apply the Town of Chesapeake Beach analysis in subsequent cases concerning *489denials of motions to compel arbitration, again without any reference to its own, more directly applicable, decision in Regina. See, e.g., Commonwealth Equity Services, Inc. v. Messick, 152 Md.App. 381, 831 A.2d 1144 (2003); All State Home Mortgage, Inc. v. Daniel, 187 Md.App. 166, 977 A.2d 438 (2009). Thus, cases concerning the immediate appealability of a denial of a motion to compel arbitration were decided as an application of Rule 2-602 or Rule 8 — 602(e)(1)—appellate court certification of an order as a final judgment — rather than on the basis that the order was a final judgment under CJ 12-301, as Regina had determined.10
Eventually, our Court weighed in on this line of analysis in two recent cases — Addison v. Lochearn Nursing Home LLC, 411 Md. 251, 983 A.2d 138 (2009) and Schuele v. Case Handyman and Remodeling Services, 412 Md. 555, 989 A.2d 210 (2010).

Addison and Case Handyman

In Addison and Case Handyman, this Court rejected appeals involving denials of motions to compel arbitration.11 Both of those cases were decided on the assumption that the court’s jurisdiction of the appeal needed to be justified under *490Rule 8-602(e) — by application of the Town of Chesapeake Beach analysis. As the Majority opinion indicates, neither decision resolved the question before us — whether an order denying a motion to compel arbitration is a final appealable order under CJ § 12-301. See Majority op. at 468, 82 A.3d at 873.
In Addison, a nursing home sued one of its residents to recover delinquent payments. The resident counterclaimed, alleging fraudulent acts by a nursing home employee, and the nursing home sought to compel arbitration of the counterclaim. The circuit court denied that motion and also denied the nursing home’s request that it certify the order as final pursuant to Rule 2-602. On appeal, the Court of Special Appeals certified the order as final under Rule 8-602(e) and ordered arbitration. The Court of Appeals reversed, holding that the circuit court’s denial of the request under Rule 2-602 precluded appellate certification of the order as final under Rule 8-602(e). The Court also held that such an order is not an interlocutory order that could be appealed pursuant to CJ § 12-303. This Court never considered whether the order was final under CJ § 12-301 and, like the previous decisions of the intermediate appellate court, did not cite or distinguish Regina.
Case Handyman involved a putative class action against a franchisor of home improvement companies by homeowners who had dealt with a franchisee that had gone bankrupt. The circuit court denied the franchisor’s motion to have the dispute referred to arbitration pursuant to an arbitration clause in the home improvement contract. The Court of Special Appeals reversed that decision, holding that the arbitration clause was valid and enforceable. Consistent with the Town of Chesapeake Beach line of cases, this Court analyzed the appealability of the circuit court order on the assumption that it was an interlocutory order.12 The Court held that the circuit court’s *491order denying the motion to compel arbitration was “not final in the traditional sense” and therefore could not be certified by an appellate court as final under Rule 8-602(e). 412 Md. at 572, 989 A.2d 210. As in Town of Chesapeake Beach, the court went on to consider appealability under the collateral order doctrine, but found that the case did not satisfy all four prongs of that doctrine.
As noted earlier, Respondents argue that, in Addison and Case Handyman, this Court has already held that a denial of a motion to compel arbitration is not a final order for purposes of CJ § 12-301. A careful reading of the decisions reveals that neither case includes such a holding. The Majority opinion correctly rejects Respondents’ effort to extrapolate those two cases. The question of whether the Legislature intended that such an order be treated as a final order has not been fully examined since Regina.

The Majority Opinion

I agree with much of the Majority opinion as it shares my rejection of the cornerstone arguments of the Respondents. I part ways near the end of the Majority opinion when, by sleight of hand, it comes to the same ultimate conclusion as the Respondents — that an order denying a motion to compel arbitration is not immediately appealable.
To reach that conclusion, the Majority offers an original construction of a portion of the Uniform Arbitration Act that was codified in former Article 7, § 18(b); as best I can determine, no other court in Maryland or elsewhere has construed this provision as the Majority now does.
As indicated earlier in this opinion, former Article 7, § 18(b) was derived from § 19(b) of the Uniform Arbitration Act (1956) concerning appeals and provided that “The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.” See p. 480, 82 A.3d at 881 *492above. The Majority asserts that this provision incorporates an understanding of the final judgment rule that precludes an immediate appeal of an order denying a motion to compel arbitration. Majority op. at 471-75, 82 A.3d at 875-77. The Majority cites no direct authority for this proposition.13 A review of the annotations in the relevant volume of the Uniform Laws Annotated turns up no decision in any other jurisdiction that construes this provision of the Uniform Arbitration Act (1956) to embody a final judgment rule.14
To its credit, the Majority opinion recognizes that Regina contradicts its theory and attempts to distinguish that decision, but I find its discussion unpersuasive. The Majority opinion rejects Judge Wilner’s analysis in Regina in favor of an earlier decision of the Court of Special Appeals that rejected an appeal on the basis that applications under the Uniform Arbitration Act had to be filed in a court of equity.15 As pointed out in Regina, law and equity merged for purposes of civil procedure in the mid-1980s, and the characterization of a motion to compel as one or the other would seem to have little bearing in the present.
*493In a footnote, the Majority opinion argues that the General Assembly has “acquiesced” in the idea that denial of a motion to compel arbitration is not a final judgment. Majority op. at 475 n. 19, 82 A.3d at 877-78 n. 19. The theory of “legislative acquiescence” is an inference drawn from legislative inaction following a contemporaneous interpretation of a statute by the Court. Sutherland Statutes and Statutory Construction § 49.9.
This case would seem to be an unlikely candidate for resort to a theory of legislative acquiescence for several reasons. First, as the Majority concedes, this Court has not previously decided directly whether denial of a motion to compel arbitration is a final order under CJ § 12-301. The only case that squarely addressed that question under current Maryland civil procedure — Regina—held that such an order is a final judgment. Second, even if this Court had previously addressed the issue, the inference of legislative acquiescence is most meaningful when bills have been introduced in the General Assembly to reverse the Court’s holding, and the Legislature has declined to do so.16 That is not the case here. Finally, even if these two requisites pertain, legislative inaction has often been called a “weak reed upon which to lean.”17
In sum, we have not decided the issue previously and the Legislature has not declined to overrule a decision we have not made. It is difficult to describe these circumstances as “legislative acquiescence.”
The bottom line of the Majority opinion is that the Maryland Uniform Arbitration Act from its inception to the present allows an immediate appeal of denial of an application to compel arbitration that is filed as a separate action, but does not allow for an immediate appeal if the application is filed in a related pending proceeding — even if the dispute, the parties, and the alleged arbitration agreement are identical. But this *494result sacrifices fidelity to the legislative purpose to formality without substance.
If the underlying concern of the Majority opinion is that arbitration has been extended and imposed on parties not within the original contemplation of the Legislature, I share that concern. One might reasonably question whether a system that prefers to funnel disputes away from the courts to alternative tribunals such as private arbitration is consistent with the basic design of our government, especially when the arbitration requirement derives from a contract involving parties with grossly unequal bargaining power.18 But that is not *495the case or the question before us. And, when the question is before us, it should be dealt with head on as to the merits of the arbitration provision, not by sidestepping the issue by deciding the case on a formal question of appealability of an order concerning arbitration. See p. 489 n. 11, 82 A.3d at 886 n. 11 above.
A final observation: When it adopted the Maryland Uniform Arbitration Act, the General Assembly directed that it was to be “interpreted and construed so as to effectuate the general purpose to make uniform the law of the states which enact it.” See Chapter 231, Laws of Maryland 1965, now codified at CJ § 3-232. Virtually every other state that has adopted the Uniform Arbitration Act provides for an immediate appeal of orders denying motions to compel arbitration, either as a final judgment or as a permissible interlocutory appeal. The reasons underlying that uniform statutory policy were described by the drafters of the Uniform Act, were adopted by the Maryland General Assembly, and were honored by the code revisors.
The Majority opinion posits instead that the Maryland statute never contemplated an immediate appeal from an order denying a motion to compel arbitration in a pending proceeding. If the Majority is correct, the inclusion of the word “Uniform” in the title of the “Maryland Uniform Arbitration Act” was a misnomer. See CJ § 3-234 (specifying short title of act).

*496
Conclusion

In the end, the question is whether the Legislature intended that a denial of a motion to compel arbitration should be immediately appealable, whether filed in a pending proceeding or as an independent action. As explained above, in my view, the answer is “yes.”19

. The Uniform Law Commissioners had originally adopted a uniform arbitration law in 1925, although it was much criticized and the Commissioners withdrew it in 1943 and ultimately replaced it with the 1956 act. See 7-IA Uniform Laws Annotated (2009) at 99 (Historical Note).
The 1956 act was revised in 2000. See Uniform Arbitration Act (2000) in 7-IA Uniform Laws Annotated 1 (2009 & 2013 Cum. Supp.). Although a number of states have adopted the 2000 revision, the Maiyland General Assembly has not done so.


. The public policy underlying the uniform law — and its relation to the appealability of decisions made under the law — was described as follows:
The most important single fact about the uniform law is that it establishes public policy, once and for all, in favor of arbitration. This basic premise is manifested in every section of the document. For instance: ... (3) where a court directs arbitration, no appeal can be taken until after arbitration is had ...; (4) on the other hand, if a court refuses to direct arbitration, that decision can be appealed upward; ....
S. Gotshal, supra, 11 Bus. Law. at 54 (emphasis added).


. The concern was that case law, not reflected in the existing general appeal statute, had established that, when a law court — as distinct from an equity court — exercised “special, limited, statutoiy jurisdiction,” no appeal was permitted unless specifically provided for by the statute. See Revisor’s Note to CJ § 12-301, Chapter 2, First Special Session, Laws of Maryland 1973 at p. 355; Report 3B at 4; Adkins, supra, at 50. This was not a concern related to the Maryland Uniform Arbitration Act which, as indicated earlier, specifically provided for appeals, including appeals from a denial of motion to compel arbitration. The "fix” in code revision — which arguably broadened appeal rights — had no effect on appeals under the arbitration statute. Cf. In re Matter of Anderson, 20 Md.App. 31, 39, 315 A.2d 540 (1974) (explaining that the revision was not intended to affect appeals in juvenile proceedings).


. The Revisors’ Note explained:
... Sec. 18 [of the Maryland Uniform Arbitration Act] deals with appeals with respect to arbitration and award. Most of its language deals with appeals from final judgments and is thus covered by § 12-301. The particular provision contained in [§ 12-303] might author*485ize an appeal from an interlocutory judgment and thus is included [in § 12-303],
Chapter 2, First Special Session, Laws of Maryland 1973 at 359 (emphasis added).


. The Court of Special Appeals noted the general contractor’s "unfortunate insistence on a motion to dismiss rather than a petition to compel arbitration,” but ultimately concluded that the circuit court’s order denying that motion was "the functional equivalent of an order denying a motion to compel arbitration.” 80 Md.App. at 666, 672, 565 A.2d 693.


. The Regina court noted that a prior decision of the intermediate appellate court — issued before the merger of law and equity in Maryland civil procedure — had stated that the Maryland Uniform Arbitration Act contemplated that the exclusive method for compelling arbitration under the Act required resort to an equity court and that the Act was designed to allow immediate appeals of an equity court's denial of such an application. 80 Md.App. at 670-71, 565 A.2d 693 (discussing Jos. Trionfo & Sons v. E. LaRosa & Sons, 38 Md.App. 598, 381 A.2d 727 (1978)). At the time Trionfo was decided, the filing of a motion to compel arbitration in an action in a court of law did not adequately invoke an arbitration agreement and, as a result, the appeal provisions of the Act. The court's decision in Trionfo seems to be a straightforward application of the qualification in § 2(c) of the Uniform Arbitration Act, adopted in former Article 7, § 2, and recodified without substantive change in code revision, which limited appeals to situations in which the trial court had jurisdiction to consider the particular motion. With the subsequent merger of law and equity in the mid-1980s, the distinction noted in Trionfo no longer existed. Regina, 80 Md.App. at 670-71, 565 A.2d 693.


. The Majority opinion properly acknowledges the significance of Regina, even though it was not cited by either party in their briefing of this case to us and to the Court of Special Appeals. Majority op. at 477-79, 82 A.3d at 879-80. The Majority opinion attempts to distinguish Regina but, for the reasons set forth later in the text, I do not find that attempt persuasive.


. Among other things, Rule 8-602(e)(l) allows an appellate court to enter a final judgment on its own initiative if it determines that the order from which the appeal was taken was not a final judgment when the notice of appeal was filed, but that the lower court had discretion to direct entry of a final judgment pursuant to Rule 2-602.


. The collateral order doctrine, originally developed by the Supreme Court in Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. *4881221, 93 L.Ed. 1528 (1949), allows for an immediate appeal of an order that conclusively determines an important issue that is separate from the merits of the litigation and that would be effectively unreviewable on appeal from a final judgment.


. It may be that the Regina analysis has been overlooked in subsequent cases because it is not individually digested in the annotations to the Maryland Uniform Arbitration Act in the Michie version of the Courts & Judicial Proceedings Article and only appears under the heading “Miscellaneous” in the lengthy annotations to CJ § 12-301. Courts & Judicial Proceedings Article, § 12-301 (1998 Repl. Vol.).


. As the Majority opinion observes, the Court did not grant certiorari in either of those cases to decide a question of appealability. In Addison, the Court granted certiorari to determine the merits of an order by the Court of Special Appeals compelling arbitration of consumer claims concerning an alleged real estate scam and a “sabotaged Medicaid application.” The Court later requested supplemental briefs concerning the question of appealability, reversed the Court of Special Appeals on the basis, and never reached the merits of the question on which certiorari had been granted. Similarly, in Case Handyman, the petition for certiorari set forth three questions concerning the merits of an order requiring arbitration. This Court ultimately declined to address any of the questions on which it had granted certiorari and instead held that the Court of Special Appeals should not have entertained the appeal.


. The Court's consideration of CJ § 12-301 was limited to the following sentence: "Because the Circuit Court’s order did not adjudicate all claims in the action and was therefore not a final judgment as contemplated by § 12-301, we must treat this as an appeal from an interlocu*491tory order." 412 Md. at 566, 989 A.2d 210. Of course, there was no need to give extended consideration to CJ § 12-301 under the Town of Chesapeake Beach line of cases.


. Indeed, if the Majority interpretation that were correct, then § 18 would have been internally inconsistent. There appears to be no dispute that the appeal authorized by § 18(a)(2) — an appeal of an order granting a stay of arbitration — could be an interlocutory order. See Revisor’s Note to CJ § 12-303, Chapter 2, First Special Session, Laws of Maryland 1973, at pp. 358-59 (explaining that former Article 7, § 18(a) included both appeals from final judgments as well as an appeal that might be interlocutory). If, as the Majority opinion states, § 18(b) required compliance with the final judgment rule, then the right to appeal authorized by § 18(a)(2) would be negated by § 18(b).


. Rather, courts have construed this provision to apply procedural rules for prosecuting appeals. See, e.g., Snider v. Production Chemical Mfg., Inc. 221 Or.App. 593, 191 P.3d 691, 695-96 (2008) (citing statute based on Uniform Arbitration Act (1956), § 19(b) when dismissing appeal for failure to comply with time deadlines).


. See p. 486 n. 6, 82 A.3d at 884 n. 6 above. It is true that the court in Trionfo characterizes the denial of a separate petition in equity court as a "final judgment,” which was certainly correct in the circumstances of that case. But, as indicated above, § 2(c) of the Uniform Arbitration Act, adopted as former Article 7, § 2(c), clearly contemplated the immediate appealability of a petition filed and denied in a pending court action.


. See, e.g., Moore v. State, 388 Md. 623, 641-42, 882 A.2d 256 (2005).


. See, e.g., Sherwood Brands v. Great American Ins. Co., 418 Md. 300, 321 n. 16, 13 A.3d 1268 (2011).


. It is apparent from the law review articles describing the Uniform Arbitration Act at its inception that the drafters contemplated that arbitration would be utilized largely in the context of commercial and labor-management disputes. See M. Pirsig, supra, 11 Bus. Law. at 44, 47; S. Gotshal, supra, 11 Bus. Law. at 52-53, 59. The proliferation of contractual arbitration provisions has been described:
Until recently, arbitration reigned in two domains: commercial transactions and labor-management relations. Businesspersons generally chose arbitration over litigation for several reasons. First, they preferred to select the people who would decide their disputes, often opting for decisionmakers with relevant expertise, rather than having courts assign generalist judges to their cases. Second, they tended to prefer resolutions based on commercial norms rather than legal standards that might be less appropriate for their disputes. Finally, they commonly anticipated that resolution by arbitration would be quicker and cheaper than court resolution, with its potential for protracted pretrial adversarialism, extensive discovery, and multiple appeals.
Labor unions and management included arbitration provisions in collective bargaining agreements for different, albeit overlapping, reasons. Both labor and management believed that resolving disputes through arbitration would minimize industrial conflict over worker grievances. They had more confidence in decisionmakers whom they selected from their own ranks than court-appointed judges from outside the affected industries. Furthermore, they wanted a conflict resolution process that would keep businesses running and avoid losses in productivity and employment. In both the commercial and labor-management domains, arbitration agreements were negotiated by sophisticated parties of approximately equivalent bargaining power who understood the benefits and costs of their bargains.
Over the past several decades, as a result of some remarkable lawmaking by federal and state appellate courts, the profile of arbitration has changed dramatically. Arbitration is no longer the prov*495ince of sophisticated participants. Instead, individuals pursuing long-established statutory claims, such as those brought under the federal securities and antitrust laws, and newer but long-sought civil rights claims, including race, sex, age, and disability discrimination, may now be forced to arbitrate if the parties are deemed to have assented to a predispute arbitration clause. Consumer claims have followed a similar course, such that consumers who enter into contracts that substitute binding arbitration for the public court system may be required to arbitrate disputes that arise in the course of their relationships with service or product providers.
L.J. Demaine & D.R. Hensler, "Volunteering” to Arbitrate Through Predispute Arbitration Clauses: The Average Consumer’s Experience, 67 Law & Contemp. Prob. 55 (2004).


. My dissent is only as to the issue of appealability. I do not express any views on the merits of the appeal — i.e., whether this particular dispute is subject to arbitration under the arbitration clause of the parties’ contract or whether the dispute must be referred to an arbitrator to determine its arbitrability.